Citation Nr: 1743852	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  09-31 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for service-connected right flat foot.

2. Entitlement to an evaluation in excess of 10 percent for service-connected left flat foot.

3. Entitlement to service connection for bilateral knee disability claimed as secondary to bilateral foot disability

4.  Entitlement to service connection for bilateral hip disability claimed as secondary to bilateral foot disability.

5.  Entitlement to service connection for lumbar spine disability claimed as secondary to bilateral foot disability.

6. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to the service-connected bilateral foot disability.



REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

P. Mays, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from January 1968 to January 1970.

Please note that the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900 (c).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a 2007 rating decision by the Los Angeles, California Department of Veterans Affairs Regional Office (RO).

This matter was previously remanded for a hearing in September 2016, as at that time, the Veteran had not attended previous hearings.  The remand noted that the Veteran's most recent address had been provided at a VA Community living center, and as such a new hearing was directed.  A hearing was scheduled for December 2016, but the Veteran failed to appear.

The Veteran's representative has submitted evidence that the Veteran did not receive notice of that hearing, therefore, this matter is again remanded for a hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's representative has submitted information that the Veteran was homeless at the time of the last hearing and did not receive notice of that hearing.  The record shows a history of the Veteran's possible homelessness.  A letter was submitted in April 2017 from the Administrator, and is of record which indicates that the Veteran resides at California Villa in Van Nuys, California, and the address is provided.

Good cause exists to attempt to reschedule an in person hearing.  Thus, pursuant to the Veteran's request to appear for a Board hearing, this case must be remanded to schedule the Veteran for an in person hearing before a local regional office.  38 U.S.C.A. § 7107 (West 2015); 38 C.F.R. § 20.700 (a) (2016). 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should verify the Veteran's contact information. 

2. Schedule the Veteran for a Travel Board hearing in accordance with applicable procedures. The Veteran and his representative should be duly notified of the hearing. If the appellant subsequently decides that he does not want a hearing, he should withdraw the hearing request in writing to the RO.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




